On order of the Court, the application for leave to appeal the October 25, 2017 order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. In addition to the issues raised in the defendant's application, the prosecutor shall address what reports were referenced at trial during the parties' arguments on the defendant's motion for a mistrial and who reviewed those reports.
The application for leave to appeal remains pending.